In proceeding in condemnation, order of the County Court of Nassau County confirming the award of the commissioners of estimate in respect of certain specified parcels and directing the commissioners to reconvene for the purpose of ascertaining and reporting the damage to certain other specified parcels and to file a new and further report, in so far as appealed from, affirmed, without costs. The practice so far as relates to the form of the order appealed from is somewhat irregular. That irregularity, however, may be disregarded as it works no prejudice to the claimant. On the rehearing the proceeding will be merely a continuation with respect to the damage parcels involved in the pxoeeeding that has already been had; it will not be a hearing de novo. Both the claimant and the county will have the benefit of the testimony that has already been adduced and either side can call witnesses heretofore heard for further examination or cross-examination on the rehearing that has been ordered. This will save to the appellant the benefits accorded to it under the October 2, 1939, order and will also save to the county the right to meet by appropriate proof the evidence adduced on behalf of the claimant. Lazansky, P. J., Carswell, Johnston, Adel and Close, JJ., concur.